DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the 
first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2020 has been entered.

Status of Claims
Claims 1-18 are pending.  Claims 1-18 have been amended.  

Response to Arguments
Applicant’s arguments filed 7/29/2020, have been fully considered, but upon further consideration are now moot due to a new ground(s) of rejection is made over Imazu et al, US 2014/01177930 in view of Sultenfuss et al. US 2017/0063137 for claim 1, Imazu et al, US 2014/01177930 in view of Brown US 2010/0235006 and Takatsu et al. US 2017/0012459 for claim 7 and Imazu et al, US 2014/01177930 in view of Sultenfuss et al. US 2017/0063137, Brown US 2010/0235006 and Takatsu et al. US 2017/0012459 for claim 17.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 rejected under 35 U.S.C. 103 as being unpatentable over Imazu et al, US 2014/01177930 in view of Sultenfuss et al. US 2017/0063137.

Regarding claim 1, Imazu teaches:
A primary side charging device for charging a battery for a vehicle having an electric drive, (Fig 1 # 130 battery, #100 vehicle, 104 electric motor; Par 0027 “a charging apparatus for transmitting electric power to a mobile body 100 in a non-contact manner”)

the primary side charging device comprising: 
at least two primary coils and a primary side charging module in which the at least two primary coils are arranged, (Fig 1 # 210 primary side charging module, primary coils 240)

wherein:   
(Fig 1 #140 and 240 coils that are engaged for power transfer)
the at least two primary coils are connected to a power supply unit (Fig 1 240 connected to 200; Par 0037 “an alternating-current power source 200 to direct-current electric power. A driving transformer 230 supplies the direct-current electric power from the AC-DC converter 220 to the respective power-transmitting coils 240”).  

Imazu does not explicitly teach:
the primary side charging module has at least three side surfaces and each of the at least three side surfaces encloses an angle of greater than 0° and not more than 90°  with a base area of the primary side charging module,  

each of the at least two primary coils is located adjacent or close to any of the at least three side surfaces.
Sultenfuss teaches:
the primary side charging module has at least three side surfaces (Fig 2d #210 with 4 sides) and each of the at least three side surfaces encloses an angle of greater than 0° and not more than 90° with a base area of the primary side charging module (Fig 2c and Fig 2d three side surfaces are angled greater than 0° and not more than 90° from the base of 210),  
 (Fig 2d #213 coils adjacent to side surfaces),
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the primary side charging module taught by Imazu to have at least three side surfaces taught by Sultenfuss for the purpose of increasing airflow for cooling. (Refer to Par 0061)

Regarding claim 2, Imazu teaches:
wherein the primary side charging module has a shape which is complementary to a secondary side charging module.   (Fig 1 #110 complementary to 210)

Regarding claim 3, Imazu does not explicitly teach:
in which the at least three side surfaces of the primary side charging module form side surfaces of a truncated pyramid or truncated cone.  
Sultenfuss teaches:
in which the at least three side surfaces of the primary side charging module form side surfaces of a truncated pyramid or truncated cone.   (Fig 2d)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the primary side charging module taught by Imazu to have a truncated pyramid or truncated cone taught by Sultenfuss for the purpose of increasing airflow for cooling. (Refer to Par 0061)

Regarding claim 4, Imazu teaches:
 (Fig 8 #240 separately controlled by 200 via 230)

Regarding claim 5, Imazu does not explicitly teach:
in which a cooling module is arranged in the primary side charging module.  
Sultenfuss teaches:
in which a cooling module is arranged in the primary side charging module.  
 (Fig 2c, 2d #212, 211; Par 0017 “a wireless charging pad utilizing convection cooling”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the primary side charging module taught by Imazu to have a cooling module taught by Sultenfuss for the purpose of increasing airflow for cooling. (Refer to Par 0061)

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Imazu et al, US 2014/01177930 in view of Sultenfuss et al. US 2017/0063137 as applied to claim 1 above, and further in view of Brown US 2010/0235006.

  Regarding claim 6, Imazu does not explicitly teach:
an adjusting part having the primary side charging module, the adjusting part being able to be moved in at least one adjustment direction (z).
Brown teaches:
 (Fig 5 #510)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the primary side charging module taught by Imazu to have an adjusting part taught by Brown to be place receiver in proximity. (Refer to Par 0057)

Claims 7, 8, 10, 12 rejected under 35 U.S.C. 103 as being unpatentable over Imazu et al, US 2014/01177930 in view of Brown US 2010/0235006 and Takatsu et al. US 2017/0012459.

  Regarding claim 7, Imazu teaches:
A secondary side charging device for charging a battery for a vehicle having an electric drive,  (Fig 1 # 130 battery, #100 vehicle, 104 electric motor; Par 0027 “a charging apparatus for transmitting electric power to a mobile body 100 in a non-contact manner”)
the secondary side charging device comprising:

a secondary side charging module in which the at least two secondary coils are arranged,
(Fig 1 # 110 secondary side charging module, secondary coils 140)
wherein:
each of the at least two secondary coils is arranged to engage with a respective primary coil, (Fig 1 #140 and 240 coils that are engaged for power transfer)


the at least two secondary coils are electrically coupled to the battery of the vehicle.   (Fig 1 and 2 #140 to 130)

Imazu does not explicitly teach:
the secondary side charging module has at least three side surfaces and each of the at least three side surfaces encloses an angle of greater than 0° and not more than 90° with a base area of the secondary side charging module, 
Brown teaches:
the secondary side charging module has at least three side surfaces and each of the at least three side surfaces encloses an angle of greater than 0° and not more than 90° with a base area of the secondary side charging module (Vehicle will have three surfaces on the side to connect with charger, Par 0056 “A charging receptacle of a compatible EV may be shaped to promote coupling with a charger 220, such as by having a funnel- or Y-shaped entrance that guides a charger to its target.” Fig 3A showing connection with side surfaces to mate with Y shape), 
    PNG
    media_image1.png
    500
    668
    media_image1.png
    Greyscale

Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the secondary side charging module taught by Imazu to have at least three side surfaces taught by Brown to be place receiver in proximity. (Refer to Par 0057)

Even though Imazu teaches each of the at least two secondary coils as noted above and Brown teaches the at least three side surfaces as noted above.
the combined teachings of Imazu and Brown do not explicitly teach:
each of the at least two secondary coils is located adjacent or close to any of the at least three side surfaces, 
Takatsu teaches:
(Fig 7 #121a, 121b) is located adjacent or close to side surface  (Fig 7 #122 A,B; Par 0295 “The first secondary coil wire 121a is wound along a first virtual surface A.” Par 0296 “The second secondary coil wire 121b is wound along a second virtual surface B”), 
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the at least two secondary coils and the at least three side surfaces taught by the combined teachings of Imazu and Brown to have at least two secondary coils is located adjacent or close to any of the side surfaces taught by Takatsu for the purpose of attaining small energy loss and usage with ease. (Refer to Par 0010-0011)

Regarding claim 8, Imazu teaches:
in which the secondary side charging module has a shape which is complementary to a primary side charging module. (Fig 1 #110 complementary to 210)

  Regarding claim 10, Imazu teaches:
in which each of the at least two secondary coils is coupled to a converter.  
 (Fig 1 #120; Par 0032 “Each power-receiving coil 140 is connected to the secondary battery 130 via an AC-DC converter 120 for converting alternating-current electric power to direct-current electric power.”)

Regarding claim 12, Imazu does not explicitly teach:
an adjusting part having the secondary side charging module, 

Brown teaches:
an adjusting part having the secondary side charging module (Fig 5 &6), 
the adjusting part being able to be moved in at least one adjustment direction (z) (Par 0098 “the apparatus is configured to move in three axes”).  
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the secondary side charging module taught by to have an adjusting part taught by Brown to get receiver in proximity. (Refer to Par 0057)

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Imazu et al, US 2014/01177930 in view of Brown US 2010/0235006 and Takatsu et al. US 2017/0012459 as applied to claim 7 above, and further in view of Sultenfuss et al. US 2017/0063137.

  Regarding claim 9, Imazu does not explicitly teach:
in which the at least three side surfaces of the secondary side charging module form side surfaces of a truncated pyramid or truncated cone.  
Sultenfuss teaches:
in which the at least three side surfaces of a side charging module form side surfaces of a truncated pyramid or truncated cone. (Fig 2d)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the at least three side surfaces of the secondary side charging module taught by the combined teachings of Imazu and Brown to have Sultenfuss for the purpose of increasing airflow for cooling. (Refer to Par 0061)

Claims 11 rejected under 35 U.S.C. 103 as being unpatentable over Imazu et al, US 2014/01177930 in view of Brown US 2010/0235006 and Takatsu et al. US 2017/0012459 as applied to claim 7 above, and further in view of Sugano US 2010/0072946.

Regarding claim 11, Imazu does not explicitly teach:
in which the secondary- side charging module (36) has a contact area (23) which is thermally coupled to the battery (11).  
Sugano teaches:
in which the secondary- side charging module (36) has a contact area (23) which is thermally coupled to the battery (11) (Fig 3 # 61 thermally coupled to #85).  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify charging module taught by Imazu to have a contact area taught by Sugano for the purpose of cooling battery. (Refer to par 0082) 

Regarding claim 12, Imazu does not explicitly teach:
an adjusting part having the secondary side charging module, 
the adjusting part being able to be moved in at least one adjustment direction (z).  
Brown teaches:
(Fig 5 &6), 
the adjusting part being able to be moved in at least one adjustment direction (z) (Par 0098 “the apparatus is configured to move in three axes”).  
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the secondary side charging module taught by to have an adjusting part taught by Brown to get receiver in proximity. (Refer to Par 0057)

Claim 13, 14 rejected under 35 U.S.C. 103 as being unpatentable over Imazu et al, US 2014/01177930 in view of Sultenfuss et al. US 2017/0063137, Brown US 2010/0235006 and Takatsu et al. US 2017/0012459 as applied to claim 1 and 7 above.

  Regarding claim 13, Imazu teaches:
A charging system for charging a battery for a vehicle having an electric drive, (Fig 1 # 130 battery, #100 vehicle, 104 electric motor; Par 0027 “a charging apparatus for transmitting electric power to a mobile body 100 in a non-contact manner”)
comprising 
a primary side charging device according to claim 1, (Refer to Claim 1 and 17 rejection)
a secondary side charging device according to claim 7, (Refer to Claim 7 and 17 rejection)

Regarding claim 14, Imazu teaches:
in which an air gap(Fig 1 space between 140 and 240 coils that are engaged for power transfer; Par 0041 “constraints such as installation area or installation shape as in an electric passenger car or the like, a plurality of power-receiving coils can be arranged in the required numbers, making it possible to enlarge the total area of the power-receiving coils. As a result, non-contact power transmission can be performed efficiently.” Abstract notes “The non-contact charging apparatus for a mobile body transmits electric power in a non-contact manner from the plurality of power-transmitting coils to the plurality of power-receiving coils and charges a secondary battery. Since a plurality of power-receiving coils are provided, electric power can be transmitted efficiently even when there are installation -space or installation-shape constraints”)

Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Imazu et al, US 2014/01177930 in view of Sultenfuss et al. US 2017/0063137, Brown US 2010/0235006 and Takatsu et al. US 2017/0012459 as applied to claim 13 above, and further in view of Fujita et al. US 2016/0197492.

  Regarding claim 15, Imazu does not explicitly teach:
in which at least one of the at least two primary coils has a number of windings which differs from that of at least one of the at least two secondary coils.  

Fujita teaches:

 (Par 0043 “litz wires 21 and 22 have different cross-sectional shapes, vehicle-side coil 15 has a greater number of turns than ground-side coil 13.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify at least one of the at least two primary coils and at least one of the at least two secondary coils taught by Imazu to have a number of windings which differ taught by Fujita for the purpose of reducing leakage. (Refer to par 0010) 

Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Imazu et al, US 2014/01177930 in view of Sultenfuss et al. US 2017/0063137, Brown US 2010/0235006 and Takatsu et al. US 2017/0012459 as applied to claim 13 above, and further in view of Sugano US 2010/0072946.

  Regarding claim 16, Imazu does not explicitly teach:
in which a cooling module and a contact area are in thermal contact during charging the battery.  
Sugano teaches:
in which a cooling module and a contact area are in thermal contact (Fig 3 # 61 thermally coupled to #85) during charging the battery (par 0083 “the temperature rises beyond the predetermined value through the boosting charge, they are cooled forcedly with air blown by the cooling means 60.”).  
Imazu to have contact area taught by Sugano for the purpose of cooling battery. (Refer to par 0082)

Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Imazu et al, US 2014/01177930 in view of Sultenfuss et al. US 2017/0063137, Brown US 2010/0235006 and Takatsu et al. US 2017/0012459.

Regarding claim 17, Imazu teaches:
A method of charging a battery for a vehicle having an electric drive, (Fig 1 # 130 battery, #100 vehicle, 104 electric motor; Par 0027 “a charging apparatus for transmitting electric power to a mobile body 100 in a non-contact manner”)
the method comprising:   

positioning a primary side charging module having at least two primary coils (Fig 1 # 210 primary side charging module, primary coils 240) and positioning a secondary side charging module  having at least two secondary coils (Fig 1 # 110 secondary side charging module, secondary coils 140);   

applying an AC voltage to the at least two primary coils (Fig 1 # 200) and converting an AC voltage induced in the at least two secondary coils into a DC voltage for charging the battery (Par 0032 “Each power-receiving coil 140 is connected to the secondary battery 130 via an AC-DC converter 120 for converting alternating-current electric power to direct-current electric power.”), 
wherein:   
the at least two primary coils are connected to a power supply unit (Fig 1 240 connected to 200; Par 0037 “an alternating-current power source 200 to direct-current electric power. A driving transformer 230 supplies the direct-current electric power from the AC-DC converter 220 to the respective power-transmitting coils 240”), 

the at least two secondary coils are electrically coupled to the battery of the vehicle (Fig 1 #120 coupled to 130; Par 0032 “Each power-receiving coil 140 is connected to the secondary battery 130),

Imazu does not explicitly teach:
the primary side charging module has at least three side surfaces and each of the at least three side surfaces encloses an angle of greater than 0° and not more than 90°  with a base area of the primary side charging module, 
each of the at least two primary coils is located adjacent or close to any of the at least three side surfaces,   
Sultenfuss teaches:
the primary side charging module has at least three side surfaces (Fig 2d #210 with 4 sides) and each of the at least three side surfaces encloses an angle of greater than 0° and not more than 90° with a base area of the primary side charging module (Fig 2c and Fig 2d three side surfaces are angled greater than 0° and not more than 90° from the base of 210), 

each of the at least two primary coils is located adjacent or close to any of the at least three side surfaces (Fig 2d #213 coils adjacent to side surfaces),   
 Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the primary side charging module taught by Imazu to have at least three side surfaces taught by Sultenfuss for the purpose of increasing airflow for cooling. (Refer to Par 0061)

Even though Imazu teaches:
surfaces of the primary side charging module are adapted to surfaces of the secondary side charging module so that an air gap remains between the primary side charging module and the secondary side charging module during charging the battery, each of the at least two primary coils is arranged to engage with a respective one of the at least two secondary coils (Fig 1 space between 140 and 240 coils that are engaged for power transfer; Par 0041 “constraints such as installation area or installation shape as in an electric passenger car or the like, a plurality of power-receiving coils can be arranged in the required numbers, making it possible to enlarge the total area of the power-receiving coils. As a result, non-contact power transmission can be performed efficiently.” Abstract notes “The non-contact charging apparatus for a mobile body transmits electric power in a non-contact manner from the plurality of power-transmitting coils to the plurality of power-receiving coils and charges a secondary battery. Since a plurality of power-receiving coils are provided, electric power can be transmitted efficiently even when there are installation -space or installation-shape constraints”)
Imazu does not explicitly teach:
the secondary side charging module  has at least three side surfaces and each of the at least three side surfaces encloses an angle of greater than 0° and not more than 90° with a base area of the secondary side charging module , 
the at least three side surfaces of the primary side charging module are adapted to the at least three side surfaces of the secondary side charging module.  
Brown teaches:
the secondary side charging module  has at least three side surfaces and each of the at least three side surfaces encloses an angle of greater than 0° and not more than 90° with a base area of the secondary side charging module (Vehicle will have three surfaces on the side to connect with charger, Par 0056 “A charging receptacle of a compatible EV may be shaped to promote coupling with a charger 220, such as by having a funnel- or Y-shaped entrance that guides a charger to its target.” Fig 3A showing connection with side surfaces to mate with Y shape), 
the at least three side surfaces of the primary side charging module are adapted to the at least three side surfaces of the secondary side charging module (Par 0056 “A charging receptacle of a compatible EV may be shaped to promote coupling with a charger 220, such as by having a funnel- or Y-shaped entrance that guides a charger to its target.”).  
 
    PNG
    media_image1.png
    500
    668
    media_image1.png
    Greyscale

Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the secondary side charging module, the primary side charging module, the air gap and surfaces taught by Imazu to have at least three side surfaces and modules that are adapted taught by Brown to be place receiver in proximity. (Refer to Par 0057)
 
Even though Imazu teaches each of the at least two secondary coils as noted above and Brown teaches the at least three side surfaces as noted above.
the combined teachings of Imazu, Sultenfuss and Brown do not explicitly teach:
each of the at least two secondary coils is located adjacent or close to any of the at least three side surfaces, 
Takatsu teaches:
(Fig 7 #121a, 121b) is located adjacent or close to side surface  (Fig 7 #122 A,B; Par 0295 “The first secondary coil wire 121a is wound along a first virtual surface A.” Par 0296 “The second secondary coil wire 121b is wound along a second virtual surface B”), 
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the at least two secondary coils and the at least three side surfaces taught by the combined teachings of Imazu, Sultenfuss and Brown to have at least two secondary coils is located adjacent or close to any of the side surfaces taught by Takatsu for the purpose of attaining small energy loss and usage with ease. (Refer to Par 0010-0011)

Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over Imazu et al, US 2014/01177930 in view of Sultenfuss et al. US 2017/0063137, Brown US 2010/0235006 and Takatsu et al. US 2017/0012459 as applied to claim 17 above, and further in view of Niizuma US 2015/0327405.

  Regarding claim 18, Imazu does not explicitly teach:
in which a cooling module is arranged in the primary side charging module and a contact area is arranged in the secondary side charging module, 
with the contact area being thermally coupled to the battery and the cooling module and the contact area being in thermal contact during charging the battery.
Niizuma teaches:
(Fig 9 # 32) is arranged in the primary side charging module (Fig 9 # 21) and a contact area (Fig 9 # 31) is arranged in the secondary side charging module (Fig 9 # 11),  
with the contact area being thermally coupled to the battery (Fig 9 # 13) and the cooling module and the contact area being in thermal contact during charging the battery (par 0050 “the power-receiving circuit 12 charges the battery 13 by supplying a charging current according to the charge state of the battery 13 to the battery 13.”).
Therefore it would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify charging module taught by Imazu to have cooling module and contact area taught by Niizuma for the purpose of cooling. (Refer to par 0009) 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARIKH KANEM RANKINE/            Examiner, Art Unit 2859                                                                                                                                                                                            
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859